On February 2, 1926, a petition for writ of prohibition was filed by petitioners in an original action in this court. On said date an alternative writ of prohibition was issued by this court to the respondent, Thomas S. Harris, county judge of Creek county, directing him to show cause on the 6th day of February, 1926, why the writ should not be made absolute and permanent. No return has been made by the respondent, and no cause shown as to why said writ should not be made permanent.
By the issuance of the alternative writ, prima facie showing was considered as having been made as to the justice and merit of the relief sought, and by reason of the default of respondent the alternative writ is made absolute.
BRANSON, C. J., MASON, V. C. J., and PHELPS, LESTER, CLARK, and HEFNER, JJ., concur.
HARRISON and HUNT, JJ., absent, not participating.